            Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

                                                         Civil No. 16-02938
BAUTISTA CAYMAN ASSET COMPANY,

                     Plaintiff,
                                                         Re:
                           v.

RUGAM       CORPORATION,     MORA COLLECTION OF MONIES;
                                   FORECLOSURE OF MORTGAGES
DEVELOPMENT           CORPORATION, AND OTHER COLLATERAL
ALEJANDRO RUBÍ CINTRÓN, HIS WIFE
MARIEL MARXUACH TORRÓS, AND THE
LEGAL CONJUGAL PARTNERSHIP RUBÍ-
MARXUACH, CLEOFE RUBÍ GONZÁLEZ,
HIS WIFE MORAIMA CINTRÓN ÁVILES,
AND     THE    LEGAL      CONJUGAL
PARTNERSHIP RUBÍ-CINTRÓN.

                    Defendants.

                       MOTION FOR EXECUTION OF JUDGMENT

TO THE HONORABLE UNITED STATES
DISTRICT COURT:

       COMES NOW, Bautista REO PR Corp. (“Bautista REO” or “Plaintiff”), through its

undersigned counsel and respectfully states, alleges and prays:

       1.       On May 31, 2018, this Court entered Judgement (the “Judgment”) (Docket

No.91), pursuant to the Stipulation for the Entry of Judgment of May 22, 2018, (Docket No. 88)

(the “Stipulation”) on which defendants; Defendants, Rugam Corporation (“Rugam”); Mora

Development Corporation (“Mora Development”); Alejandro Rubí Cintrón, his wife Mariel

Marxuach Torrós, and the Legal Conjugal Partnership Rubí-Marxuach (collectively the “Rubí-

Marxuach spouses”); Cleofe Rubí González, his wife Moraima Cintrón Áviles, and the Legal

Conjugal     Partnership        Rubí-Cintrón   (collectively   the   “Rubí-Cintrón   spouses”)   (the

“Defendants”), consented to, among other things, the filing of a Consent Judgment based on the
               Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 2 of 6




allegations made by Plaintiff in the Complaint in exchange for the release of the Defendant’s

obligations under the Loan Documents (as such term is defined in the Stipulation) upon

compliance by the Defendants with the terms and conditions set forth in the Stipulation.

          2.       The Judgment is final and unappealable.

          3.       According to the terms of the Stipulation, Defendants agreed that they owed to

Plaintiff, jointly and severally, the total amount of $3,270,695.76, which is composed of

$2,299,599.15 in principal, and $945,671.82 in accrued interests, plus the amount of $399.24 per

diem for interest, but not including, among others, legal expenses as of the date hereof nor future

(collectively, the “Judgment Debt”).

          4.       As a remedy for the Defendants’ failure to pay as agreed under the Stipulation,

Defendants consented to Bautista REO requesting this Honorable Court the foreclosure of the

collateral, as described in the Stipulation. Moreover, Defendants consented and expressly agreed

that should Bautista REO foreclose the mortgage property, the proceeds of such foreclosure will

be applied to the outstanding amounts owed by them under the Judgment. See, Docket No. 88, at

page 6.

          5.       In addition, Defendants agreed, among other things, that Bautista REO may

foreclose the mortgaged property described in the Stipulation, Real Property 15,072 (as defined

below) (the “Real Estate Property”), take possession of the mortgaged property pledged as

collateral, and collect any rent, income, or profit produced by the Defendants’ business over such

mortgaged property.

          6.       Also, Defendants acknowledged that Bautista REO has the right to, at its sole

discretion, choose the order in which the mortgaged property pledged as collateral will be

foreclosed and the timing of said foreclosure. See, Docket No. 88, at page 7.



                                                  2
             Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 3 of 6




        7.       The Defendants have failed to pay the Judgment Debt. Having elapsed more than

two (2) years since the Judgment has entered and being the same final and unappealable, Bautista

REO hereby requests the Court that it authorizes the execution of judgment. See, Fed. R. Civ. P.

62.

        8.       Therefore, pursuant to Fed. R. Civ. P. 69, Bautista REO requests that this Court

orders the public sale of the Real Estate Property described below, in order to cover the

Judgment Debt to the extent possible:

        9.       Real Property 15,072 is described in the Registry of the Property of Puerto Rico,

as follows (“Real Property 15,072”):

        -----RUSTIC: Parcel of land located in the Ceiba North Ward of the municipality
        of Juncos, Puerto Rico, with a Surface area of 406,521.6479 square meters,
        equivalent to 103.4302 cuerdas. Bordering on the NORTH, with lands of Altos
        de la Ceiba, Corp., and the Estate of Urrutia; on the SOUTH, with lands of Javier
        Rivera; on the EAST, with lands of Javier Rivera; and on the WEST, with lands
        of Altos de la Ceiba, Corp. This is the Remnant, according to deed number 9,
        executed in San Juan, Puerto Rico, on June 26, 2008, before Notary Yesef Yahir
        Cordero, and recorded at page 121 of tome 402 of Juncos, property number
        15,072, 4th recordation.----------------------------------------------------------------------

      -----The property number 15,072 is recorded at page 121 of volume 402 of Juncos,
      Second Section of Caguas, Registry of the Property of Puerto Rico.-------------------

        10.      The Real Property 15,072 is encumbered by the following mortgage, which have

been duly endorsed in favor of Bautista REO. See, Docket No. 92:

      i.      Mortgage executed by and between Rugam and the Doral Financial Corp. on
              June 27, 2003 before Notary Public Manuel L. Correa Marquez, in the
              principal amount of $3,075,000.00, constituted over a property number 15,072
              recorded in the Registry of the Property of Puerto Rico, Second Section of
              Caguas, at page 121 of volume 402 of Juncos (“the Mortgage”).

        11.      Bautista REO is the legal holder, by endorsement, of the mortgage note secured

by the Mortgage as described above and as defined in the Stipulation.

        12.      Bautista REO, as legal holder of the Mortgage Note described above, hereby
                                                      3
            Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 4 of 6




requests the execution of the Mortgage.

       13.      Pursuant to the foregoing, Bautista REO also requests that this court, pursuant to

Fed. R. Civ. P. 53: (a) appoints a Special Master to conduct the sale proceedings and all related

incidents; (b) instruct the Special Master to proceed with the public sale of the Real Estate

Property immediately, which will be subject to all valid liens (if any) senior to Bautista REO’s

recorded lien; (c) instruct the Special Master to (i) publish and post notice of sale in accordance

with applicable law; (ii) deliver written notice of the public sale to any occupants of the Real

Estate Property; (iii) deliver written notice of the public sale to junior lienholders, if any; (iv)

conduct any necessary inspections without breach of the peace; (v) take possession of the

property subsequent to the completion of the public sale; and (vi) that it issues any supplemental

orders and writs necessary to fulfill his/her duties, including, but not limited to, the confirmation

of the Real Estate Property’s sale.

       14.      Hereby Bautista REO requests that Mr. Joel Ronda Feliciano be appointed as

Special Master for all further proceedings related to the public sale of the Real Estate Property

and all incidents related thereto, including, but not limited to: (i) the publication and posting of

notices of sale in accordance with law; (ii) deliver the written notice of the public sale to any

occupants of the Real Estate Property; (iii) deliver the written notice of the public sale to junior

lienholders, if any; (iv) conduct any necessary inspections thereof without breach of the peace;

(v) take possession of the Real Estate Property subsequent to completion of the respective

bidding at public sale; and (vi) request from this Court any necessary supplemental orders and

writs to fulfill his duties, including but not limited to confirmation of the sale of the Real Estate

Property.

       15.      The contact information of Mr. Ronda Feliciano is 405 Ave. Esmeralda, 2-150,



                                                 4
          Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 5 of 6




Guaynabo, Puerto Rico 00969, phone number (787) 565-0515, and e-mail address

rondajoel@me.com.

       16.     A proposed Order for Execution of Judgment and Public Sale and Writ of

Execution of Judgment are included as Exhibits A and B.

       17.     The proceeds of the public sale of the Real Estate Property are to be applied by

Bautista REO, at its sole discretion, towards the partial payment of the amounts owed under the

Judgment.

       18.     As previously stated, Bautista REO is hereby requesting an execution of

Judgment in accordance with the terms of the Stipulation. Consequently, Bautista REO reserves

all rights to exercise any and all other rights and remedies that it has available under the terms of

the Stipulation at the time and under the conditions that Bautista REO may deem appropriate and

convenient.

       WHEREFORE, Bautista REO requests that this Court grants the instant request for

execution of judgment and appoints a Special Master for the sale proceedings.

       WE CERTIFY that on this same date we electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

CM/ECF participants in this case.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico on January 31, 2021.

       WE CERTIFY that on this same date we electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

CM/ECF participants in this case.

                                     [Signatures on next page]



                                                 5
Case 3:16-cv-02938-JAG Document 93 Filed 01/31/21 Page 6 of 6




                           O’NEILL & BORGES LLC
                           250 Muñoz Rivera Avenue, Suite 800
                           San Juan, PR 00918-1813
                           Tel: (787) 764-8181
                           Fax: (787) 753-8944


                           s/Omayra Sepúlveda Vega
                           Omayra Sepúlveda Vega
                           USDC No. 231808
                           E-Mail: omayra.sepulveda@oneillborges.com

                           s/Natalia Marín-Catalá
                           Natalia Marín-Catalá
                           USDC-PR 304703
                           E-Mail: natalia.marin@oneillborges.com




                              6
